
	
		II
		110th CONGRESS
		1st Session
		S. 1843
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2007
			Mr. Kennedy (for
			 himself, Mr. Specter,
			 Mr. Harkin, Mrs. Clinton, Ms.
			 Snowe, Ms. Mikulski,
			 Mr. Obama, Mr.
			 Durbin, Mr. Dodd,
			 Mr. Leahy, Mrs.
			 McCaskill, Mr. Whitehouse,
			 Mrs. Boxer, Ms.
			 Stabenow, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 and
		  the Age Discrimination in Employment Act of 1967 to clarify that an unlawful
		  practice occurs each time compensation is paid pursuant to a discriminatory
		  compensation decision or other practice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Pay Restoration
			 Act.
		2.FindingsCongress finds the following:
			(1)The Supreme Court
			 in Ledbetter v. Goodyear Tire & Rubber Co., No. 05–1074 (May 29, 2007),
			 significantly impairs statutory protections against discrimination in
			 compensation that Congress established and that have been bedrock principles of
			 American law for decades. The Ledbetter decision undermines those statutory
			 protections by unduly restricting the time period in which victims of
			 discrimination can challenge and recover for discriminatory compensation
			 decisions or other practices, contrary to the intent of Congress.
			(2)The limitation
			 imposed by the Court on the filing of discriminatory compensation claims
			 ignores the reality of wage discrimination and is at odds with the robust
			 application of the civil rights laws that Congress intended.
			(3)With regard to any charge of discrimination
			 under any law, nothing in this Act is intended to preclude or limit an
			 aggrieved person’s right to introduce evidence of an unlawful employment
			 practice that has occurred outside the time for filing a charge of
			 discrimination.
			(4)Nothing in this
			 Act is intended to change the law in effect as of May 28, 2007, concerning the
			 treatment of when pension benefits are considered paid.
			3.Discrimination in
			 compensation because of race, color, religion, sex, or national
			 originSection 706(e) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–5(e)) is amended
			 by adding at the end the following:
			
				(3)(A)For purposes of this section, an unlawful
				employment practice occurs, with respect to discrimination in compensation in
				violation of this title, when a discriminatory compensation decision or other
				practice is adopted, when an individual becomes subject to a discriminatory
				compensation decision or other practice, or when an individual is affected by
				application of a discriminatory compensation decision or other practice,
				including each time wages, benefits, or other compensation is paid, resulting
				in whole or in part from such a decision or other practice.
					(B)Liability may accrue and (in addition to
				any relief authorized by section 1977A of the Revised Statutes (42 U.S.C.
				1981a)), an aggrieved person may obtain relief as provided in subsection
				(g)(1), including recovery of back pay for up to 2 years preceding the filing
				of the charge, in an action under this title concerning an unlawful employment
				practice with regard to discrimination in compensation, where the unlawful
				employment practice that has occurred during the charge filing period is
				similar or related to an unlawful employment practice with regard to
				discrimination in compensation that occurred outside the charge filing
				period.
					.
		4.Discrimination in
			 compensation because of ageSection 7(d) of the Age Discrimination Act
			 of 1967 (29 U.S.C. 626(d)) is amended—
			(1)in the first sentence—
				(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively; and
				(B)by striking
			 (d) and inserting (d)(1);
				(2)in the third
			 sentence, by striking Upon and inserting the following:
				
					(2)Upon
					;
				and
			(3)by adding at the end the following:
				
					(3)For purposes of this section, an unlawful
				practice occurs, with respect to discrimination in compensation in violation of
				this Act, when a discriminatory compensation decision or other practice is
				adopted, when a person becomes subject to a discriminatory compensation
				decision or other practice, or when a person is affected by application of a
				discriminatory compensation decision or other practice, including each time
				wages, benefits, or other compensation is paid, resulting in whole or in part
				from such a decision or other
				practice.
					.
			5.Application to
			 other laws
			(a)Americans with
			 Disabilities Act of 1990The amendments made by section 102 shall
			 apply to claims of discrimination in compensation brought under title I and
			 section 503 of the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12111 et seq., 12203), pursuant to section 107(a) of such Act (42
			 U.S.C. 12117(a)), which adopts the powers, remedies, and procedures set forth
			 in section 706 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e–5).
			(b)Rehabilitation
			 Act of 1973The amendments made by section 102 shall apply to
			 claims of discrimination in compensation brought under sections 501 and 504 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 791, 794),
			 pursuant to—
				(1)sections 501(g)
			 and 504(d) of such Act (29 U.S.C. 791(g), 794(d)), respectively, which adopt
			 the standards applied under title I of the Americans with
			 Disabilities Act of 1990 for determining whether a violation has
			 occurred in a complaint alleging employment discrimination; and
				(2)paragraphs (1) and
			 (2) of section 505(a) of such Act (29 U.S.C. 794a(a)) (as amended by subsection
			 (c)).
				(c)Conforming
			 amendments
				(1)Rehabilitation
			 Act of 1973Section 505(a) of the Rehabilitation Act of
			 1973 (29 U.S.C. 794a(a)) is amended—
					(A)in paragraph (1),
			 by inserting after (42 U.S.C. 2000e–5 (f) through (k)) the
			 following: (and the application of section 706(e)(3) (42 U.S.C.
			 2000e–5(e)(3)) to claims of discrimination in compensation); and
					(B)in paragraph (2),
			 by inserting after 1964 the following: (42 U.S.C. 2000d
			 et seq.) (and in subsection (e)(3) of section 706 of such Act (42 U.S.C.
			 2000e–5), applied to claims of discrimination in compensation).
					(2)Civil Rights Act
			 of 1964Section 717 of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–16) is amended by adding at the end the
			 following—
					
						(f)Section 706(e)(3) shall apply to complaints
				of discrimination in compensation under this
				section.
						.
				(3)Age
			 Discrimination Act of 1967Section 15(f) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 633a(f)) is
			 amended by striking of section and inserting of sections
			 7(d)(3) and.
				6.Effective
			 dateThis Act, and the
			 amendments made by this Act, take effect as if enacted on May 28, 2007 and
			 apply to all claims of discrimination in compensation under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), the
			 Age Discrimination in Employment Act of 1967 (29 U.S.C.
			 621 et seq.), title I and section 503 of the Americans with
			 Disabilities Act of 1990, and sections 501 and 504 of the
			 Rehabilitation Act of 1973, that are pending on or after
			 that date.
		
